Harwood, J.
(concurring). — I concur in the foregoing conclusion on the ground that the legislature, in exercising the power delegated to it by the constitution of providing, among other things, exemption from taxation of property “used exclusively” for “institutions of purely public charity,” *567has especially provided, as to exemption of land, that “no more land than is necessary for said purpose shall be exempt.” The contention involved in this case relates entirely to the question of exempting land, and it seems clear to me, under the provisions of the law, that land, although held by such institutions, but not in use for the purposes of such charity, cannot claim exemption from taxation. It will be noticed that the legislature made the clause above quoted relate specifically to land, and the observations in the treatment of this case must be confined to the question of exemption of that character of property; and broader implications, as governing the construction of the provisions respecting other classes of property, should not be indulged to determine future cases involving the question of exemption of other classes of property held by such institutions, dedicated irrevocably to the use upon which the exemption is declared, although not actually converted into active use at the moment it was sought to be taxed.